      Case 4:16-cr-00408 Document 383 Filed on 03/08/19 in TXSD Page 1 of 5



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 UNITED STATES OF AMERICA

 v.                                                 CRIMINAL NO. 4:16-CR-408

 EDDIE DOUGLAS AUSTIN, JR.

        UNOPPOSED MOTION FOR ORDER IMPOSING MONEY JUDGMENT

       Defendant Eddie Douglas Austin, Jr. pleaded guilty to Count One of the Information,

admitting to engaging in conspiracy to commit wire fraud, in violation of 18 U.S.C. § 371.

                                            Background

       The United States provided notice to the Defendant in the Information against him that

pursuant to 28 U.S.C. § 2461(c) and 18 U.S.C. § 981(a)(1)(C), the United States would seek to

forfeit all property, real or personal, that constitutes or is derived from proceeds traceable to the

offense. The United States also provided notice that it would seek a money judgment.

       The Defendant agreed in paragraph 29 of his Plea Agreement (Docket No. 349) that the

Defendant obtained at least $3,400,000.00 from the criminal violations set forth in Count One, and

that the factual basis of his guilty plea supports the forfeiture of $3,400,000.00. The Defendant

also agreed to the imposition of a personal money judgment in that amount.

                                    Argument and Authorities

       Forfeiture is a mandatory element of sentencing imposed following conviction. See United

States v. Gasanova, 332 F.3d 297, 300-01 (5th Cir. 2003); 28 U.S.C. § 2461(c) (providing that if

a defendant is convicted of an offense giving rise to forfeiture, “the court shall order the forfeiture

of the property”). The Fifth Circuit Court of Appeals has endorsed the imposition of personal

money judgments. United States v. Olguin, 643 F.3d 384, 397 (5th Cir. 2011) (“We join our sister

circuits and hold that money judgments are appropriate in the criminal forfeiture context,” quoting
     Case 4:16-cr-00408 Document 383 Filed on 03/08/19 in TXSD Page 2 of 5



United States v. Day, 524 F.3d 1361, 1378 (D.C. Cir. 2008)). The defendant is held responsible in

forfeiture for the amount of proceeds he obtained or acquired as a result of the crime. See Honeycutt

v. United States, 137 S. Ct. 1626 (2017).

       Federal Rule of Criminal Procedure 32.2(b)(1)(A) provides that “[i]f the government seeks

a personal money judgment, the court must determine the amount of money that the defendant will

be ordered to pay.” The Court’s forfeiture determination “may be based on evidence already in the

record,” and the amount of the money judgment should be determined as soon as practical after a

plea of guilty is accepted. Fed. R. Crim. P. 32.2(b)(1). Moreover, Rule 32.2(b)(2)(B) provides that

the forfeiture order should be entered “sufficiently in advance of sentencing to allow the parties to

suggest revisions or modifications before the order becomes final” as to the Defendants at

sentencing.

       It is appropriate to enter a money judgment in forfeiture at this time, in advance of

sentencing. The United States submits that a personal money judgment of $3,400,000.00 is

supported by the Plea Agreement and the record as a whole.

                                         Relief Requested

       The United States moves that the Court impose a personal money judgment against the

Defendant in the amount of $3,400,000.00. A proposed order is attached for the Court’s

consideration.

                                                  Respectfully submitted,

                                                  RYAN K. PATRICK
                                                  United States Attorney

                                                  /s/ Justin R. Martin
                                                  Justin R. Martin
                                                  Michael Chu
                                                  Assistant United States Attorneys



                                                 2
     Case 4:16-cr-00408 Document 383 Filed on 03/08/19 in TXSD Page 3 of 5



                              CERTIFICATE OF CONFERENCE

       I certify that the attorney for the defendant was contacted about this motion and stated that

the defendant is unopposed.

                                                 /s/ Justin R. Martin
                                                 Justin R. Martin
                                                 Assistant United States Attorney


                                 CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing, which was filed electronically, has

been delivered automatically to the attorneys for the defendants by the ECF system.

                                                 /s/ Justin R. Martin
                                                 Justin R. Martin
                                                 Assistant United States Attorney




                                                3
      Case 4:16-cr-00408 Document 383 Filed on 03/08/19 in TXSD Page 4 of 5



                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

 UNITED STATES OF AMERICA

 v.                                                  CRIMINAL NO. 4:16-CR-408

 EDDIE DOUGLAS AUSTIN, JR.

                              ORDER IMPOSING MONEY JUDGMENT

        Defendant Eddie Douglas Austin, Jr. pleaded guilty to Count One of the Information,

admitting to engaging in a conspiracy to commit wire fraud in violation of 18 U.S.C. § 371.

        The United States provided notice to the Defendant in the Information against him that

pursuant to 28 U.S.C. § 2461(c) and 18 U.S.C. § 981(a)(1)(C), the United States would seek to

forfeit all property, real or personal, that constitutes or is derived from proceeds traceable to the

offense; and that the United States would seek a money judgment.

        The Defendant agreed in the Plea Agreement that he obtained at least $3,400,000.00 from

the criminal offense and that the factual basis of the guilty plea supports the forfeiture of

$3,400,000.00. The Defendant agreed to the imposition of a personal money judgment in that

amount, and the Defendant consented, in accordance with Federal Rule of Criminal Procedure

32.2(b)(4)(A), to the order of forfeiture becoming final as to the Defendant immediately following

the guilty plea.

        Having considered the plea agreement, the record and the applicable law, the Court

ORDERS:

        1.         That Defendant Eddie Douglas Austin, Jr. shall forfeit $3,400,000.00 to the United

States, and that a personal money judgment is hereby awarded in favor of the United States and

against the Defendant in the same amount.
     Case 4:16-cr-00408 Document 383 Filed on 03/08/19 in TXSD Page 5 of 5



       2.     That pursuant to Federal Rule of Criminal Procedure 32.2(e), the United States may

move to amend this Order at any time to forfeit the Defendant’s property in substitution in

accordance with 21 U.S.C. § 853(p).

       This Order will be made part of the Defendant’s sentence and included in the judgment.



       Signed on _________________________, at Houston, Texas.



                                               ____________________________________
                                               Vanessa D. Gilmore
                                               United States District Judge




                                              2
